This action was brought originally in the Lucas County Common Pleas by Charles Anderson and Amelia Riker, Administratrix of the estate of William Leidner, deceased, against the National Fire Insurance Co. to recover on a fire insurance policy.
It appears that Anderson and Leidner were partners doing business under the trade name of the Leidner and Anderdon Company to whom a fire insurance policy was issued by the defendant company covering an auto trailer. Anderson was killed at the time the trailer was destroyed. _ The judgment of the Lucas Common Pleas in dismissing the action was sustained by the Appeals on the theory that the receiver was the proper and only party to bring the suit.
The policy provided that no suit could be brought after the expiration of one year from the time the property was destroyed, and at the time the suit was filed no receiver had
Attorneys — C. A. Thatcher, C. A. Meek, for plaintiffs; G. H. Lewis, W. H. McLellan for Company; all of Toledo.
The plaintiffs here contend that they were proper parties to maintain this suit under the real party in interest statute because they were both personally interested in the outcome of the suit.